DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190027045 (“Laur”).
As per claim(s) 1, Laur discloses a vehicle control apparatus comprising one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control apparatus to: 
recognize a situation around a user vehicle (see at least abstract, [0009]: following-vehicle 14 generally makes use of the position of the lead-vehicle 12 on a travel-lane 18 of the roadway 16 to determine how to operate the steering, accelerator, and/or brakes of the following-vehicle 14, [0013], [0015]: perception-sensors 40 (e.g. camera, radar, lidar, GPS, ultrasonic-transducer) and/or a digital-map database as described elsewhere herein, [0018]: field-of-view of perception-sensors on the following-vehicle 14); 
perform travel control of the user vehicle based on a recognition result (see at least abstract, [0009]: automated vehicle, e.g. a lead-vehicle 12 and/or a following-vehicle 14; following-vehicle 14 generally makes use of the position of the lead-vehicle 12 on a travel-lane 18 of the roadway 16 to determine how to operate the steering, accelerator, and/or brakes of the following-vehicle 14; the following-vehicle 14 may be fully equipped to travel the roadway 16 without making use of the position of the lead-vehicle 12 on a travel-lane 18. [0018]-[0019]); and 
when following control that causes the user vehicle to follow a following target that is a first other vehicle travelling in a user path in which the user vehicle is travelling is being performed, transition from a state in which the first other vehicle is the following target to a state in which the first other vehicle is not the following target (see at least abstract, [0017]-[0018]: confidence-level 44 may be broadcast by the transmitter 28 while the lead-vehicle 12 intends to continue following the travel-lane 18. The following-vehicle 14 may be configured or programmed to only follow the lead-vehicle 12 when the confidence-level 44 is greater than a confidence-threshold 46, [0019]: cause of the confidence-level 44 being low may not be due to the lane-markings 26 being difficult to discern by any other vehicles, but only due to a problem with the perception-sensors 40. In this situation, it may be prudent for the following-vehicle 14 to find some other vehicle to follow. As such, the following-vehicle 14 may be equipped with a vehicle-detector 50 that detects a relative-position of an other-vehicle 52 different from the lead-vehicle 12, where the other-vehicle 52 may be in an other-lane 54 different from (e.g. adjacent to) the travel-lane 18. The following-vehicle 14 may then change lanes to follow the other-vehicle 52 when the confidence-level 44 is less than the confidence-threshold 46. Following the other-vehicle 52 may also be an option if the lead-vehicle 12 exits the roadway 1), and 
in a case where a second other vehicle, which is travelling in another path that is not the user path, is recognized, determine whether to set the second other vehicle as the following target based on a prescribed condition (see at least abstract, [0019]: cause of the confidence-level 44 being low may not be due to the lane-markings 26 being difficult to discern by any other vehicles, but only due to a problem with the perception-sensors 40. In this situation, it may be prudent for the following-vehicle 14 to find some other vehicle to follow. As such, the following-vehicle 14 may be equipped with a vehicle-detector 50 that detects a relative-position of an other-vehicle 52 different from the lead-vehicle 12, where the other-vehicle 52 may be in an other-lane 54 different from (e.g. adjacent to) the travel-lane 18. The following-vehicle 14 may then change lanes to follow the other-vehicle 52 when the confidence-level 44 is less than the confidence-threshold 46. Following the other-vehicle 52 may also be an option if the lead-vehicle 12 exits the roadway 16).  Claim 12 recites similar subject matter as claim 1 and is rejected under the same rationale as claim 1.

As per claim(s) 2, Laur discloses wherein: when the second other vehicle is set as the following target, the one or more processors cause the vehicle control apparatus to cause the user vehicle to change paths from the user path to the another path in which the second other vehicle is travelling (see at least abstract, [0019]: cause of the confidence-level 44 being low may not be due to the lane-markings 26 being difficult to discern by any other vehicles, but only due to a problem with the perception-sensors 40. In this situation, it may be prudent for the following-vehicle 14 to find some other vehicle to follow. As such, the following-vehicle 14 may be equipped with a vehicle-detector 50 that detects a relative-position of an other-vehicle 52 different from the lead-vehicle 12, where the other-vehicle 52 may be in an other-lane 54 different from (e.g. adjacent to) the travel-lane 18. The following-vehicle 14 may then change lanes to follow the other-vehicle 52 when the confidence-level 44 is less than the confidence-threshold 46. Following the other-vehicle 52 may also be an option if the lead-vehicle 12 exits the roadway 16).  Claim 13 recites similar subject matter as claim 2 and is rejected under the same rationale as claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laur in view of US 20200207348 (“Sato”).

As per claim(s) 3, Laur does not explicitly disclose wherein: when the second other vehicle is not set as the following target, the one or more processors cause the vehicle control apparatus to perform constant velocity control causing the user vehicle to travel at a prescribed velocity.
However, Sato teaches wherein: when the second other vehicle is not set as the following target, the one or more processors cause the vehicle control apparatus to perform constant velocity control causing the user vehicle to travel at a prescribed velocity (see at least abstract, [0015]: an ACC function for performing constant speed cruise according to the target speed when there is no preceding other vehicle in the vehicle's driving lane and performing following cruise by maintaining the predetermined inter-vehicle distance when there is a preceding other vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Laur by incorporating the teachings of Sato in order to provide safe driving support and a driving control apparatus for a vehicle that prevents sudden acceleration/deceleration and lane departure

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laur in view of US 20200019165 (“Levandowski”).
As per claim(s) 4, Laur does not explicitly disclose wherein: the one or more processors cause the vehicle control apparatus to judge types of the user vehicle and the second other vehicle, as the prescribed condition.
However, Levandowski teaches wherein: the one or more processors cause the vehicle control apparatus to judge types of the user vehicle and the second other vehicle, as the prescribed condition (see at least abstract, [0116], [0131]-[0136], [0137]: ability to drive autonomously is simplified as only a single object need be tracked for driving in the environment 100. Also, the second vehicle may also be blocking the view of the lanes, and thus, the vehicle may need to follow the second vehicle to continue autonomous driving, [0165]: if no vehicle is in view, the process 1100 proceeds NO to step 1120. In step 1120, the control node can change the driving mode. The driving mode may be switched to the lane follow mode, as described in conjunction with FIG. 7. Thus, the vehicle 104 can maintain a same route while changing to another autonomous driving mode, e.g., the lane following mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Laur by incorporating the teachings of Levandowski in order to continue autonomous driving.

As per claim(s) 5, Laur discloses increasing a following distance which can increase the field of view of perception sensors on the following vehicle (see at least [0018]: As a precaution for when the confidence-level 44 is relatively low, less than the confidence-threshold 46 for example, the following-vehicle 14 may be configured or programmed to increase a following-distance 48 that the following-vehicle 14 trails or is behind the lead-vehicle 12. This is may increase the field-of-view of perception-sensors on the following-vehicle 14 and/or increase collision avoidance options available to the following-vehicle 14 if the lead-vehicle 12 performs some unexpected maneuver).  Laur does not explicitly disclose wherein: the one or more processors cause the vehicle control apparatus to judge a distance between the user vehicle and the second other vehicle or a travel time needed for the user vehicle to reach a position of the second other vehicle, as the prescribed condition. 
However, Levandowski teaches wherein: the one or more processors cause the vehicle control apparatus to judge a distance between the user vehicle and the second other vehicle or a travel time needed for the user vehicle to reach a position of the second other vehicle, as the prescribed condition (see at least abstract, [0135]: processor 204, in contrast, can change the autonomous state to follow automatically an identified second vehicle 124, in step 724. Thus, a particular distance from the vehicle 124 and alignment to that vehicle 124 may be maintained through controls sent through the CAN bus 232 to the control systems 236-254). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Laur by incorporating the teachings of Levandowski in order to maintain a particular distance from the vehicle.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laur in view of US 20180178794 (“Schwindt”).

As per claim(s) 6, Laur does not explicitly disclose wherein: the one or more processors cause the vehicle control apparatus to judge a velocity difference between a set velocity for the user vehicle and a travel velocity of the second other vehicle, as the prescribed condition.
However, Schwindt teaches wherein: the one or more processors cause the vehicle control apparatus to judge a velocity difference between a set velocity for the user vehicle and a travel velocity of the second other vehicle, as the prescribed condition (see at least abstract, [0032]: the autonomous vehicle 100 follows the preceding vehicle as long as the path of travel of the preceding vehicle is the same as the autonomous vehicle 100 or as long as the preceding vehicle maintains a speed greater than the limit. For, example, if the preceding vehicle exits the highway or turns in a direction that is not in the planned route of travel for the autonomous vehicle, the electronic processor 210 ceases to the follow the preceding vehicle and ceases to adjust the limit based on the preceding vehicle. In some embodiments, when the electronic processor 210 determines that another preceding vehicle is more beneficial to follow, such as when another preceding vehicle is travelling at a faster rate, the electronic processor 210 changes lanes to follow the other preceding vehicle, [0033]-[0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Laur by incorporating the teachings of Schwindt in order to allow faster travel.

As per claim(s) 7, Laur does not explicitly disclose wherein: the one or more processors cause the vehicle control apparatus to judge a relative velocity of the user vehicle to the second other vehicle, as the prescribed condition.
However, Schwindt teaches wherein: the one or more processors cause the vehicle control apparatus to judge a relative velocity of the user vehicle to the second other vehicle, as the prescribed condition (see at least abstract, [0032]: the autonomous vehicle 100 follows the preceding vehicle as long as the path of travel of the preceding vehicle is the same as the autonomous vehicle 100 or as long as the preceding vehicle maintains a speed greater than the limit. For, example, if the preceding vehicle exits the highway or turns in a direction that is not in the planned route of travel for the autonomous vehicle, the electronic processor 210 ceases to the follow the preceding vehicle and ceases to adjust the limit based on the preceding vehicle. In some embodiments, when the electronic processor 210 determines that another preceding vehicle is more beneficial to follow, such as when another preceding vehicle is travelling at a faster rate, the electronic processor 210 changes lanes to follow the other preceding vehicle, [0033]-[0034]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Laur by incorporating the teachings of Schwindt in order to allow faster travel.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laur in view of Levandowski in view of US 20210107482 (“Uematsu”).

As per claim(s) 8, Laur does not explicitly disclose wherein: the one or more processors cause the vehicle control apparatus to: if the second other vehicle is not set as the following target, perform constant velocity control causing the user vehicle to travel at a prescribed velocity; and during performance of the constant velocity control, if the first other vehicle or the second other vehicle satisfying the prescribed condition is recognized, resume the following control with the first other vehicle or the second other vehicle satisfying the prescribed condition as the following target. 
However, Uematsu teaches wherein: the one or more processors cause the vehicle control apparatus to: if the second other vehicle is not set as the following target, perform constant velocity control causing the user vehicle to travel at a prescribed velocity; and during performance of the constant velocity control, if the first other vehicle or the second other vehicle satisfying the prescribed condition is recognized, resume the following control with the first other vehicle or the second other vehicle satisfying the prescribed condition as the following target (see at least abstract, [0063]: automated driving control section 29 changes the travel mode from the constant speed travel mode M2 to the following travel mode M1 to perform the following travel mode M1 in a state where the cut-in vehicle 70 is a new vehicle to be followed (step S44).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Laur by incorporating the teachings of Uematsu in order to provide improved and smooth driving control.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laur in view of US 20200298851 (“Tanaka”).

As per claim(s) 9, Laur does not explicitly disclose wherein: the one or more processors cause the vehicle control apparatus to: set a path-changeable region in which it is possible to perform a path change automatically, as the prescribed condition, set the second other vehicle as the following target if a travel position of the second other vehicle is inside the path-changeable region, and not set the second other vehicle as the following target if the travel position of the second other vehicle is outside the path-changeable region.
However, Tanaka teaches wherein: the one or more processors cause the vehicle control apparatus to: set a path-changeable region in which it is possible to perform a path change automatically, as the prescribed condition, set the second other vehicle as the following target if a travel position of the second other vehicle is inside the path-changeable region, and not set the second other vehicle as the following target if the travel position of the second other vehicle is outside the path-changeable region (see at least abstract, [0054], [0055]: where the object (n) is not present in the followed-up vehicle area, the driving assist ECU 10 determines that there is no following target vehicle. In this case, the driving assist ECU 10 executes the control for the constant speed travel mode, [0057]: in the case where the object (n) is present in the followed-up vehicle area for a predetermined period of time or longer, the driving assist ECU 10 chooses that object (n) as the following target vehicle (a). The driving assist ECU 10 then executes the control for the follow-up travel mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Laur by incorporating the teachings of Tanaka in order to provide driving assist and a vehicle travel control apparatus capable of changing according to a driver’s preference.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laur in view of Tanaka in view of US 20200377102 (“Kuwahara”).

As per claim(s) 10, Laur does not explicitly disclose wherein: the one or more processors cause the vehicle control apparatus to: if the user vehicle must enter a branching path from a road on which the user vehicle is currently travelling, set the path-changeable region based on a branching position of the branching path, time needed for the path change, and travel velocity of the user vehicle.
However, Kuwahara teaches wherein: the one or more processors cause the vehicle control apparatus to: if the user vehicle must enter a branching path from a road on which the user vehicle is currently travelling, set the path-changeable region based on a branching position of the branching path, time needed for the path change, and travel velocity of the user vehicle (see at least abstract, [0052]: S5, comparison is made between a determination threshold Vo and the relative vehicle speed (Vset−Vp) between the set vehicle speed Vset set for the own vehicle M within the speed limit and the vehicle speed Vp (value obtained by adding the relative vehicle speed calculated based on the change of the inter-vehicle distance Lk to the own vehicle speed Vm) of the preceding vehicle P, the vehicle speed Vp being calculated based on the forward traveling environment recognized by the forward traveling environment recognizer 21d of the camera unit 21. The determination threshold Vo is a speed at which the driver does not have a feeling of incompatibility even if the vehicle speed (own vehicle speed) of the own vehicle M is decelerated to cause the own vehicle to follow the preceding vehicle P, [0059]: When the process proceeds to the step S11, a distance (branch point reaching distance) Lp from the preceding vehicle P to the branch point L0 is calculated based on the preceding vehicle traveling route, and the branch point reaching distance Lp is compared with a branch point reaching determination threshold distance Lpo. The branch point reaching determination threshold distance Lpo is a distance (1000 to 500 meters, for example) in which it is determined that the traveling to follow the preceding vehicle P enables the traveling stability to be ensured more surely, since the preceding vehicle P will change the travel path in the direction of the branch path soon even if the own vehicle M passes the preceding vehicle P. In the case of Lp>Lpo, it is determined that the lane change is possible, and the process proceeds to the step S13. In the case of Lp≤Lpo, the process proceeds to step S12.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Laur by incorporating the teachings of Kuwahara in order to provide automatic driving assist capable of ensuring traveling stability.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  US 20170066445 (“Habu”) teaches not selecting the object preceding vehicle to being the following control object if the own vehicle lane is determined to be a branched lane and a state quantity based on an offset distance between a movement track of the object preceding vehicle and the reference line exceeds a predetermined threshold but does not explicitly disclose wherein: the one or more processors cause the vehicle control apparatus to: set a prescribed threshold value of a remaining distance to a destination of the user vehicle or a branching position of the branching path leading to the destination, as the prescribed condition; and set the second other vehicle as the following target if the remaining distance from the travel position of the user vehicle to the destination or the branching position is greater than the prescribed threshold value, and not set the second other vehicle as the following target if the remaining distance from the travel position of the user vehicle to the destination or the branching position is less than the prescribed threshold value. The prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668